Case: 21-1490    Document: 32     Page: 1   Filed: 01/20/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                RANDOLPH S. GURLEY,
                  Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1490
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-1880, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                Decided: January 20, 2022
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     JOSHUA E. KURLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, CLAUDIA BURKE, MARTIN F.
 HOCKEY, JR.; Y. KEN LEE, BRYAN THOMPSON, Office of Gen-
 eral Counsel, United States Department of Veterans Af-
 fairs, Washington, DC.
                   ______________________
Case: 21-1490    Document: 32      Page: 2    Filed: 01/20/2022




 2                                     GURLEY   v. MCDONOUGH




     Before TARANTO, BRYSON, and STOLL, Circuit Judges.
 TARANTO, Circuit Judge.
      After beginning to receive veterans’ disability compen-
 sation benefits, Randolph S. Gurley was incarcerated for a
 felony for a short period. Not knowing of the incarceration
 until it ended, the Department of Veterans Affairs (VA)
 paid Mr. Gurley’s full benefits during the period, even
 though 38 U.S.C. § 5313 prescribes a substantial reduction
 of payments to the veteran for certain incarceration peri-
 ods. When VA learned of Mr. Gurley’s incarceration after
 his release, it retroactively reduced the benefits for the
 now-ended incarceration period, and to recoup the overpay-
 ment it had made, VA withheld payment of continuing ben-
 efits for a time, as authorized by 38 U.S.C. § 5314. Mr.
 Gurley unsuccessfully appealed to the Board of Veterans’
 Appeals and the Court of Appeals for Veterans Claims
 (Veterans Court), contending that the statute does not per-
 mit a retroactive reduction for a period of incarceration
 that has already ended. Mr. Gurley renews his argument
 on appeal to us, but we agree with the Veterans Court that
 38 U.S.C. § 5313 authorizes VA to make a post-incarcera-
 tion decision to reduce benefits retroactively for the speci-
 fied period of incarceration. We therefore affirm.
                               I
     Mr. Gurley served in the United States Army between
 1972 and 1974 (a period of war) and the Army National
 Guard between 1975 and 1982. As of 1997, VA was paying
 him service-connected-disability compensation benefits,
 pursuant to 38 C.F.R. § 4.30, at the 100 percent disability
 level based on individual unemployability. In 2011, Mr.
 Gurley was convicted of a felony, and he was incarcerated
 for nearly six months, from September 9, 2011 to March 1,
 2012.
Case: 21-1490     Document: 32     Page: 3    Filed: 01/20/2022




 GURLEY   v. MCDONOUGH                                       3



     By statute, when a veteran is incarcerated for a felony
 conviction, the veteran “shall not be paid” the full amount
 of awarded compensation benefits “for the period beginning
 on the sixty-first day of such incarceration and ending on
 the day such incarceration ends.” 38 U.S.C. § 5313(a)(1).
 In Mr. Gurley’s situation, the payment had to be reduced
 from the 100% disability level to the 10% disability level,
 under 38 U.S.C. § 5313(a)(1)(A) and § 1114(a). Mr. Gurley,
 however, received his full benefits during the entirety of his
 incarceration, because VA did not learn of his incarceration
 until six days after his release, when VA compared its rec-
 ords with those of the Social Security Administration. Af-
 ter confirming Mr. Gurley’s incarceration with the prison
 he had just left, VA notified Mr. Gurley that he had been
 overpaid benefits beginning on the 61st day of his incarcer-
 ation (i.e., November 8, 2011) and that VA would retroac-
 tively reduce his benefits for the period beginning on the
 61st day and ending on his release (i.e., March 1, 2012).
     Mr. Gurley objected on the ground that he was no
 longer incarcerated. But VA proceeded to make the retro-
 active reduction of benefits for the specified period, inform-
 ing Mr. Gurley that he had received an overpayment and
 would soon be given information about the exact amount
 and about repayment. Two weeks later, VA notified Mr.
 Gurley that the overpayment was $10,461 (a calculation
 not in dispute here) and that VA would reduce its payment
 of Mr. Gurley’s current benefits “until the amount . . . over-
 paid is recouped.” J.A. 108.
     Mr. Gurley requested a waiver under 38 U.S.C. § 5302
 (authorizing waivers of recovery of overpayments) and dis-
 puted the debt. 1 VA denied the requested waiver and


     1   Besides providing an opportunity for waiver, the
 statute allows VA, under specified circumstances, to pay
 (“apportion”) amounts withdrawn from the veteran to fam-
 ily members. 38 U.S.C. §§ 5313(b), 5307. We have before
Case: 21-1490    Document: 32      Page: 4    Filed: 01/20/2022




 4                                     GURLEY   v. MCDONOUGH



 issued a Statement of the Case reiterating its debt deter-
 mination. J.A. 68–69, J.A. 92–94. Mr. Gurley appealed
 only the debt determination, not the waiver denial. The
 Board rejected Mr. Gurley’s challenge to VA’s creation of
 the debt by the retroactive reduction of benefits for all but
 the first 60 days of the incarceration period. J.A. 18–26.
 The Board determined that VA properly established that
 an overpayment occurred and that a debt existed because
 it was undisputed that Mr. Gurley received his full benefits
 during his incarceration, to which he was not entitled un-
 der 38 U.S.C. § 5313. J.A. 19, 22–23.
      Mr. Gurley appealed to the Veterans Court, which af-
 firmed the Board’s decision. Gurley v. Wilkie, 2020 WL
 6065829 (Vet. App. Oct. 15, 2020). It concluded that the
 retroactive benefit reduction was proper under 38 U.S.C.
 § 5313 and recoupment of the overpayment through with-
 holding of continuing benefit payments was proper under
 at least 38 U.S.C. § 5314. Gurley, 2020 WL 6065829, at *2–
 5. Mr. Gurley timely appealed to this court.
                              II
     Under 38 U.S.C. § 7292(a), this court has jurisdiction
 to address the Veterans Court’s interpretation of a statute.
 Mr. Gurley presents one properly preserved argument—
 that the Veterans Court misconstrued 38 U.S.C. § 5313 to
 allow VA to declare an overpayment debt for the period of
 incarceration even after the veteran is no longer incarcer-
 ated. Mr. Gurley contends that § 5313 permits VA to act
 only during the period of incarceration. We review the Vet-
 erans Court’s statutory interpretation de novo. Cameron
 v. McDonough, 1 F.4th 992, 995 (Fed. Cir. 2021). We agree
 with the Veterans Court, and disagree with Mr. Gurley, on



 us no application of that provision, which is invokable by
 family members to obtain money no longer due the veteran.
 See Batcher v. Wilkie, 975 F.3d 1333, 1338 (Fed. Cir. 2020).
Case: 21-1490     Document: 32      Page: 5    Filed: 01/20/2022




 GURLEY   v. MCDONOUGH                                         5



 the proper answer to the question of statutory interpreta-
 tion before us.
     Section 5313 provides, in relevant part:
     (a)(1) To the extent provided in subsection (d) of
     this section, any person who is entitled to compen-
     sation or to dependency and indemnity compensa-
     tion and who is incarcerated in a Federal, State,
     local, or other penal institution or correctional fa-
     cility for a period in excess of sixty days for convic-
     tion of a felony shall not be paid such compensation
     or dependency and indemnity compensation, for
     the period beginning on the sixty-first day of such
     incarceration and ending on the day such incarcer-
     ation ends, in an amount that exceeds–
     (A) in the case of a veteran with a service-connected
     disability rated at 20 percent or more, the rate of
     compensation payable under section 1114(a) . . . .
 38 U.S.C. § 5313(a)(1).
      This statute has a straightforward meaning in the re-
 spect at issue. It creates a rule that a veteran convicted of
 a felony “shall not be paid compensation [including disabil-
 ity compensation]. . . in an amount that exceeds” specified
 rates “for the period beginning” on the 61st day of incarcer-
 ation “and ending on the day” the incarceration ends. Id.
 (emphasis added). The only temporal aspect of the provi-
 sion is one that addresses the period “for” which the vet-
 eran is to receive benefits. The provision does not use
 language that addresses the time at which VA must make
 its reduction decision regarding those benefits. It ad-
 dresses payments “for” the incarceration period, providing
 for specified reductions.
     The remainder of § 5313 does not support reading into
 § 5313(a)(1) a requirement that VA act before incarceration
 ends or lose the ability to limit the payments to which the
 veteran is entitled during incarceration. See, e.g., id.
Case: 21-1490     Document: 32      Page: 6    Filed: 01/20/2022




 6                                      GURLEY   v. MCDONOUGH



 § 5313(a)(2) (excluding periods during which the convicted
 felon “is participating in a work-release program or is re-
 siding in a halfway house”); § 5313(b) (addressing appor-
 tionment); § 5313(c) (barring assignment of total disability
 based on individual unemployability during incarceration);
 § 5313(d) (applying (a) to certain events based on initial Oc-
 tober 1980 enactment of provision); § 5313(e) (including
 compensation under 38 U.S.C. § 1151). Moreover, Mr.
 Gurley points to no other statutory provision that bars ret-
 roactive benefit reductions generally or in his situation. In
 fact, 38 U.S.C. § 5112(a) contemplates retroactive reduc-
 tions when it states a general rule that “the effective date
 of reduction . . . shall be fixed in accordance with the facts
 found,” subject to specified exceptions, id. § 5112(b), not in-
 voked here. And § 5314 specifically contemplates VA’s re-
 covery of overpayments through withholding from future
 benefits, while § 5302 contemplates case-specific waivers
 (again, not at issue here) to allow moderation of the effects
 of such recovery where warranted.
      There is an evident reason to give § 5313(a) its
 straightforward meaning, which allows retroactive reduc-
 tion. VA might not have the contemporaneous knowledge
 of a particular veteran’s incarceration needed to take the
 initiative of reducing benefits by the 61st day. Congress
 adopted the provision in 1980—originally as 38 U.S.C.
 § 3113—as part of the Veterans’ Disability Compensation
 and Housing Benefits Amendments of 1980, Pub. L. No. 96-
 385, § 504, 94 Stat. 1528, 1534. Nothing in the statute, and
 nothing we are aware of in the legislative history, suggests
 that Congress expected VA to have the contemporaneous
 knowledge of a veteran’s incarceration required to broadly
 ensure prospective reduction by the 61st day.
     More affirmatively, we have recognized the policy in-
 herent in § 5313: “Congress did not see the wisdom in
 providing substantial benefits to disabled veterans when at
 the same time the taxpayers of this country are spending
 additional thousands of dollars to maintain these same
Case: 21-1490    Document: 32      Page: 7    Filed: 01/20/2022




 GURLEY   v. MCDONOUGH                                      7



 individuals in penal institutions.” Mulder v. McDonald,
 805 F.3d 1342, 1348 (Fed. Cir. 2015) (cleaned up). That
 policy applies regardless of whether the reduction for the
 incarceration period is implemented by VA during incar-
 ceration or after incarceration. And, although a veteran’s
 family members may depend on the veteran’s compensa-
 tion benefits, Congress expressly provided, in § 5313(b), a
 mechanism for family members to seek to have apportioned
 to them amounts withdrawn from the veteran under
 § 5313(a). That provision, which is not in play here, rein-
 forces the simple policy of § 5313(a) itself, which supports
 the Veterans Court’s straightforward interpretation.
      For those reasons, we agree with the Veterans Court
 that § 5313 does not require VA to act during the incarcer-
 ation period to implement the mandated benefits reduction
 for the specified part of that period.
                             III
     Mr. Gurley additionally argues that VA did not comply
 with certain procedural requirements of § 5314 and of 38
 C.F.R. § 1.911(c)–(d), the latter implementing general stat-
 utory authority for government debt collection, see 31
 U.S.C. §§ 3701, 3711. Appellant’s Opening Br. at 14–18.
 But Mr. Gurley did not raise these arguments in the Vet-
 erans Court. See Gurley, 2020 WL 6065829, at *5 (“Mr.
 Gurley does not argue that VA ignored any of these re-
 quirements.”). They are thus forfeited. Personal Audio,
 LLC v. CBS Corp., 946 F.3d 1348, 1354 (Fed. Cir. 2020).
                             IV
      Because we agree with the Veterans Court that 38
 U.S.C. § 5313 does not require VA to act during the period
 of incarceration, we affirm.
    The parties shall bear their own costs.
                         AFFIRMED